UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7251



GEORGE GRANT, JR.,

                                                Plaintiff - Appellant,


          versus


CAPTAIN BRYANT; MS SWANEY, Kitchen Supervisor
of Anderson County Detention Center; JOEY
PRESTON, County Administrator; DAVID CRENSHAW,
Sheriff; COUNTY OF ANDERSON,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   G. Ross Anderson, Jr., District
Judge. (0:07-cv-00278-GRA)


Submitted:   November 15, 2007           Decided:   November 27, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Grant, Jr., Appellant Pro Se. James Victor McDade, DOYLE,
O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          George Grant, Jr., appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the district court.   Grant v. Bryant, No.

0:07-cv-00278-GRA (D.S.C. Aug. 9, 2007).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -